Citation Nr: 0940350	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO. 07-00 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence was received to reopen 
the claim for service connection for bronchial asthma with 
hay fever.

2. Entitlement to service connection for residuals of 
malignant melanoma with lymphedema, claimed as a scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Counsel



INTRODUCTION

The Veteran had active service from October 1942 through 
March 1945. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's claim for service connection for bronchial 
asthma with hay fever was last denied in a March 1945 rating 
decision, which was not appealed.

2. Private and VA outpatient treatment records submitted into 
the record since 1945 do not pertain to the Veteran's asthma 
or hay fever, and the Veteran's lay statements merely repeat 
his contention that he has asthma that should be service-
connected; neither provide competent medical evidence showing 
that the Veteran actually has asthma with hay fever that is 
causally connected to his active service or was a preexisting 
condition aggravated by active service.

3. There is neither evidence of in-service treatment nor 
reported symptoms related to the Veteran's skin, nor evidence 
of a causal connection between any post-service skin disorder 
and the Veteran's service.


CONCLUSIONS OF LAW

1. The March 1945 rating decision that denied service 
connection for bronchial asthma and hay fever is final. 38 
U.S.C. §§ 705, 709 (1946); Veterans Regulation No. 2(a), pt. 
II, par. III, Department of Veterans Affairs Regulation 1008 
(effective January 25, 1936 to December 31, 1957).

2. New and material evidence has not been received to reopen 
the claim for entitlement to service connection for bronchial 
asthma with hay fever. 
38 C.F.R. § 3.156 (2009).

3. The criteria for service connection for residuals of 
malignant melanoma with lymphedema, claimed as a scar, are 
not met. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bronchial Asthma with Hay Fever

The Veteran is seeking to reopen his claim for service 
connection for asthma with hay fever. He originally filed a 
claim for service connection for this disability in March 
1945. By way of a March 1945 rating decision, the Veteran's 
claim was denied. He did not appeal this denial. The rating 
decision is therefore final. 
38 U.S.C. §§ 705, 709 (1946); Veterans Regulation No. 2(a), 
pt. II, par. III, Department of Veterans Affairs Regulation 
1008 (effective January 25, 1936 to December 31, 1957).

 A claim that has been denied, and not appealed, will not be 
reopened and considered on the same factual basis. 38 
U.S.C.A. §§ 7104(b), 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In the March 1945 rating decision, the RO denied service 
connection for asthma, chronic, bronchial - hay fever, 
perennial. The basis for the denial was that the Veteran had 
the claimed disability since childhood, and that the in-
service treatment was a "manifestation of a seasonal 
condition of long standing," and because there was no 
showing of aggravation during the Veteran's service. 

The Veteran requested to reopen his claim for asthma and hay 
fever in August 2005. His claim was denied in an April 2006 
rating decision, which found that no new evidence was 
submitted to show that his asthma with hay fever is related 
to his active service. The Veteran perfected an appeal of 
this April 2006 decision.

A review of the claims folder reveals that the only evidence 
received since 1945 includes VA outpatient treatment records 
dated between November 2004 and February 2006. These records 
are entirely devoid of treatment for, or any reported history 
of treatment for asthma or hay fever. The only other records 
received are private treatment records related to the 
Veteran's knee. 

Aside from these medical records, the only additional 
evidence received includes the Veteran's own statements. This 
evidence only continues the reporting of the Veteran's claim 
that he believes service connection is warranted for his 
asthma. Such a repeat of contentions is not material 
evidence, in that it is redundant and only repeats previously 
considered evidence. Such evidence does not raise a 
reasonable possibility of substantiating the claim.

Because the additional evidence obtained since the 1945 
rating decision is either non-relevant medical evidence, or 
cumulative and redundant lay statements disclosing only the 
same contentions already of record, the Board agrees with the 
RO's determination that no new and material evidence has been 
received to reopen the claim. The appeal for reopening of the 
claim must be denied.

Melanoma

The Veteran is seeking service connection for malignant 
melanoma with lymphedema, which he claimed as a scar. 
Generally, for service connection, the claims folder must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 
12 Vet. App. 341, 346 (1999). In other words, entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran's claim fails because there is no evidence to 
suggest a connection between any post-service skin disability 
and the Veteran's active service. 

The Board has reviewed the Veteran's service treatment 
records in their entirety and notes that the record is devoid 
of evidence of any in-service treatment for or symptoms of a 
skin condition, including melanoma. The Veteran filed this 
claim in August 2005, more than sixty years following his 
discharge from service. He contends that his condition is 
shown in service by his requirement to wear cotton instead of 
wool garments. See April 2006 statement. The Board does not 
see any such indication in the service records, or any 
suggestion in the post-service records that a current skin 
disability, including melanoma, was caused by the type of 
fabric worn during service. The Veteran reported in April 
2006 that he was treated for a melanoma about twenty years 
prior, thus in approximately 1986. See April 2006 VCAA Notice 
Response. This is more than forty years post service. Also, 
an April 2005 VA outpatient note shows the Veteran's history 
to include melanoma removal in the 1980's with lymphadema. 
There are no current records showing that he receives any 
current treatment for a condition related to his skin, 
including melanoma, lymphadema, or any other skin condition.

Thus, a reading of the claims folder reveals that the Veteran 
was not treated in service for a skin condition, and that he 
did receive treatment some forty years following service, 
with no apparent treatment since. For service connection, the 
evidence must show a current disability, an in-service 
incurrence, and a causal connection between the two, or that 
a disability initially diagnosed after service was incurred 
in service. 38 C.F.R. § 3.303(a), (d). In this case, there is 
evidence of the existence of the claimed disability in the 
past twenty years, but no current treatment and no in-service 
treatment. There is no basis upon which to find that service 
connection is warranted under either section 3.303(a) or 
section 3.303(d).

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). Here, there is no evidence in the record to support 
the Veteran's claim, thus, the preponderance of the evidence 
weighs against the claim. In the absence of any objective 
evidence of current skin disability, as well as the absence 
of evidence of in-service treatment related to the skin, 
entitlement to service connection is not warranted. The 
appeal is denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim and his claim 
to reopen. Sufficient evidence is available to reach a 
decision and the Veteran is not prejudiced by appellate 
review at this time.

VA sent the Veteran letters in October 2005 and January 2006 
informing him of the evidence necessary to establish service 
connection, as well as informing him of what is necessary to 
reopen previously denied final decisions. The Veteran was 
notified of what was necessary to establish his claims, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf. These letters satisfied the requirements of 38 
C.F.R. § 3.159(b)(1) (2009). In an April 2006 letter, the 
Veteran was also informed of the type of evidence necessary 
to establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006). The January 2006 letter informed the 
Veteran of the definition of "new and material evidence," as 
well as informed him of the evidence necessary to reopen the 
claim, depending upon the basis of the previous denial, as is 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006). VA's 
duty to notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2008). Here, the Veteran's 
statements, his service treatment records, and post-service 
VA and private treatment records have been associated with 
the claims folder. 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claims. With regard to the Veteran's attempt to 
reopen his asthma claim, such development cannot be ordered 
without new and material evidence to reopen the claim. 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2009). As to the claim for 
service connection for melanoma, the evidence does not 
suggest that the Veteran is currently treated for the 
disability and there is no evidence of an in-service 
incurrence, so a nexus opinion between service and the 
disorder at issue is not possible. Thus, a remand for an 
examination and/or opinion is not necessary to decide this 
claim. See 38 C.F.R. § 3.159(c)(4) (2009). As service and 
post-service treatment records provide no basis to grant this 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the prerequisites of McLendon are not 
apparent in this case.

He has not notified VA of any additional relevant evidence. 
VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for bronchial 
asthma with hay fever; the Veteran's claim is denied.

Entitlement to service connection for residuals of malignant 
melanoma with lymphedema, claimed as a scar, is denied



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


